DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/718279 filed on December 18, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on January 31, 2020, February 3, 2020, November 18, 2020 and March 9, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3-5, 7, 8, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isogai et al (Isogai) (JP 2016192516, see English Machine Translation attached).
	Regarding claim 1, Isogai teaches (see figs. 1-3 below) an actuator (actuator, since a driving current through the coil {521, 522} is used to move the magnet {15}, see page 2) comprising: 
a coil substrate (5) that includes a base material (523) and a coil (521, 522) including a coil conductor inside the base material (523) (Abstract; page 3), 
the coil substrate (5) including a magnetic sensor (31) mounted on the base material (523) (since magnetic sensor 31 is attached to base material 523 via substrate 2 and associated elements, see fig. 3, Abstract; pages 2-3); 
a base substrate (2) including a coil drive circuit (drive circuit is internal wiring 22 and associated elements in the base substrate 2 that carry the drive current, see page 2); and 
a magnet (15) to receive a magnetic field generated by the coil (521, 522) (Abstract; page 2); 
wherein the coil substrate (5) is connected to the base substrate (2) through a conductive bonding material (13) (page 3). 

    PNG
    media_image1.png
    425
    605
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    1076
    media_image2.png
    Greyscale


Regarding claim 3/1, Isogai teaches (see figs. 1-3 above) the coil conductor (521, 522) includes a plurality of coil conductors (521, 522); the base material (523) includes a plurality of insulating base layers (523) that are laminated; and the coil includes the plurality of coil conductors (521, 522) provided on two or more insulating base layers (523) among the plurality of insulating base layers (523) (page 3).
Regarding claim 4/3/1, Isogai teaches (see figs. 1-3 above) the base material (523) includes a mounting surface mounted on the base substrate (2); the magnet (15) is disposed on an opposite side to the base substrate (2) with the coil substrate (5) interposed between the magnet (15) and the base substrate (2); and the magnetic sensor (31) is disposed at a position closer to the magnet (15) with respect to the mounting surface (figs. 1 and 3; Abstract; page 2).
Regarding claim 5/1, Isogai teaches (see figs. 1-3 above) the coil drive circuit (drive circuit is internal wiring 22 and associated elements in the base substrate 2 that carry the drive current, see page 2) includes a driver IC disposed in contact with the base substrate (2); and the driver IC is connected to the magnetic sensor (31) and controls a current flowing through the coil (521, 522) based on a signal from the magnetic sensor (Abstract; page 2).
Regarding claim 7/1, Isogai teaches (see figs. 1-3 above) the base substrate (2) includes a flexible portion (entire substrate 2 is flexible, see page 2) having flexibility and an external connection portion (21) connected to the flexible portion (page 2).
Regarding claim 8, Isogai teaches (see figs. 1-3 above) a method of manufacturing an actuator (actuator, since a driving current through the coil {521, 522} is used to move the magnet {15}, see page 2) that includes a coil substrate (5) including a coil (521, 522) and a base material (523) (Abstract, pages 2-3), 
a base 36substrate (2) including a coil drive circuit (drive circuit is internal wiring 22 and associated elements in the base substrate 2 that carry the drive current, see page 2), and 
a magnet (15) that receives a magnetic field generated by the coil (521, 522) (Abstract, page 2), 
the method comprising: a coil substrate (5) forming process of forming the coil including a coil conductor (521, 522) provided inside the base material (523) (Abstract, pages 2-3) and 
mounting a magnetic sensor (31) on the base material (since magnetic sensor 31 is attached to base material 523 via substrate 2 and associated elements, see fig. 3, Abstract; pages 2-3); and 
a substrate bonding process of connecting the coil substrate (5) to the base substrate (2) through a conductive bonding material (13) after the coil substrate (5) forming process (page 3).
Regarding claim 10/1, Isogai teaches (see figs. 1-3 above) the magnetic sensor (31) is a Hall effect sensor (Abstract; page 3).
Regarding claim 11/3/1, Isogai teaches (see figs. 1-3 above) the coil (521, 522) is an about four-turn coil (see annotated fig. 3 above) including a winding axis (see annotated fig. 3 above) along a laminating direction of the plurality of insulating base layers (523) (page 3).
Regarding claim 12/3/1, Isogai teaches (see figs. 1-3 above) the each of the plurality of coil conductors (521, 522) are about two-turn rectangular 37or substantially rectangular spiral conductor patterns (figs. 2 and 3; page 3)
Regarding claim 13/3/1, Isogai teaches (see figs. 1-3 above) each of the plurality of coil conductors (521, 522) are made of Cu foil (page 3).
Regarding claim 14/11/3/1, Isogai teaches (see figs. 1-3 above) the magnetic sensor (31) is disposed at a position overlapping the winding axis (see annotated fig. 3 above) of the coil (521, 522) (page 3).
Regarding claim 20/1, Isogai teaches (see figs. 1-3 above) the coil substrate (5) includes a cavity (51) in the base material layer (523); and the magnetic sensor (31) is disposed in the cavity (51) (Abstract, pages 2-4).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai in view of Ausserlechner (U.S. Patent No. 9869729).
Regarding claim 2/1, Isogai teaches the device of claim 1 but does not explicitly teach a shield conductor in contact with the base substrate; wherein the shield conductor is disposed between another conductor pattern in contact with the base substrate and the magnetic sensor.
	However, Ausserlechner teaches (see fig. 4 below) a shield conductor (15) in contact with the base substrate (16); wherein the shield conductor (15) is disposed between another conductor pattern (40) in contact with the base substrate (16) and the magnetic sensor (14) (col. 10: 60-67; col. 11: 1-18) in order to shield the magnetic sensor from unwanted signals that may cause distortion (Ausserlechner, col. 11: 1-18).

    PNG
    media_image3.png
    333
    561
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Isogai and provide a shield conductor in contact with the base substrate; wherein the shield conductor is disposed between another conductor pattern in contact with the base substrate and the magnetic sensor as taught by Ausserlechner in order to shield the magnetic sensor from unwanted signals that may cause distortion (Ausserlechner, col. 11: 1-18).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai in view of Isogai in the Embodiment of Figure 10 et al (Isogai E2).
Regarding claim 9/8, Isogai teaches (see figs. 1-3 above) the method according to claim 8, wherein the base material (523) is formed by laminating a plurality of insulating base layers (523) (page 3).
Isogai does not explicitly teach the coil substrate forming process includes a process of laminating the plurality of insulating base layers including the insulating base layer on which the magnetic sensor is mounted. 
However, Isogai E2 teaches (see fig. 10 below) the coil substrate forming process includes a process of laminating the plurality of insulating base layers (314, 312, 91) including the insulating base layer (312, 91) on which the magnetic sensor (31) is mounted (pages 3 and 6) in order to suppress performance degradation due to external force or contact (Isogai, page 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Isogai and provide the coil substrate forming process includes a process of laminating the plurality of insulating base layers including the insulating base layer on which the magnetic sensor is mounted as taught by Isogai E2 in order to suppress performance degradation due to external force or contact (Isogai, page 6).


    PNG
    media_image4.png
    437
    789
    media_image4.png
    Greyscale

10.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai in view of Nishino et al (Nishino) (U.S. PGPub No. 20160012950).
Regarding claim 15/3/1, Isogai teaches the device of claim 3 but does not explicitly teach the plurality of insulating base layers are made of thermoplastic resin.
However, Nishino teaches (see fig. 1 below) the plurality of insulating base layers (11-14) are made of thermoplastic resin (¶ 59 to ¶ 61) so that an adhesive agent does not need to used and to prevent damage (cracking) upon curing (Nishino, ¶ 60; ¶ 75).

    PNG
    media_image5.png
    629
    406
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Isogai and provide the plurality of insulating base layers are made of thermoplastic resin as taught by Nishino so that an adhesive agent does not need to used and to prevent damage (cracking) upon curing (Nishino, ¶ 60; ¶ 75).
Regarding claim 16/15/3/1, Isogai in view of Nishino teaches the device of claim 15 but does not explicitly teach a main material of the plurality of base layers is liquid crystal polymer or polyether ether ketone.
However, Nishino further teaches (see fig. 1 above) a main material of the plurality of base layers (11-14) is liquid crystal polymer or polyether ether ketone (¶ 59 to ¶ 61) so that an adhesive agent does not need to used and to prevent damage (cracking) upon curing (Nishino, ¶ 60; ¶ 75).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Isogai in view of Nishino and provide a main material of the plurality of base layers is liquid crystal polymer or polyether ether ketone as further taught by Nishino so that an adhesive agent does not need to used and to prevent damage (cracking) upon curing (Nishino, ¶ 60; ¶ 75).
11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Isogai in view of Makimura et al (Makimura) (U.S. PGPub No. 20180182953).
Regarding claim 17/1, Isogai teaches the device of claim 1 but does not explicitly teach the base substrate includes a cavity; and the magnetic sensor is disposed in the cavity.
However, Makimura teaches (see fig. 40 below) the base substrate (102) includes a cavity (150); and the magnetic sensor (400) is disposed in the cavity (150) (¶ 200; ¶ 207) in order to reduce the size of the device (Makimura, ¶ 207). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Isogai and provide the base substrate includes a cavity; and the magnetic sensor is disposed in the cavity as taught by Makimura in order to reduce the size of the device (Makimura, ¶ 207).

    PNG
    media_image6.png
    432
    560
    media_image6.png
    Greyscale

Allowable Subject Matter
12.	Claims 6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Doogue (U.S. Patent No. 7816905) teaches an electronic circuit for sensing a current includes a circuit board having first and second major opposing surfaces and a current conductor for carrying the current. The current conductor includes a circuit trace disposed upon the circuit board. The electronic circuit also includes an integrated circuit disposed upon and electrically coupled to the circuit board at a position so as to straddle the current conductor.
	Racz (U.S. PGPub No. 20140333301) teaches a device for current measurement comprises a substrate with a first current conductor and a current sensor with a second current conductor. The current sensor is mounted above the first current conductor on the substrate. The second current conductor is formed with integrally attached first and second terminal leads through which the current to be measured is supplied and discharged. The current sensor further comprises a semiconductor chip with a magnetic field sensor mounted on the second current conductor on the side of the second current conductor facing the substrate. The magnetic field sensor is sensitive to a component of the magnetic field extending parallel to the surface of the semiconductor chip and perpendicular to the second current conductor. The second current conductor extends above and parallel to the first current conductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834